The unlawful possession of intoxicating liquor is the offense; penalty assessed at confinement in the penitentiary for a period of not less than one nor more than four years.
In the record are exceptions to the court's charge, complaint of the refusal of special charges, also bills of exception. There is, however, no statement of facts that can be considered. The document designated a statement of facts bears neither the signature of the attorneys nor the approval of the trial judge. The latter is essential. See Tex. Jur. Vol. 4, p. 260.
In one of the bills of exception complaint is made that after making an election between the two transactions upon which the indictment is based, the evidence is insufficient to show guilt of the other.
Another bill complains of the exclusion of certain testimony.
Neither of the bills of exception can be appraised in the absence of a statement of facts. We have found nothing of a fundamental nature justifying a reversal; nor are the criticisms of the court's charge or the refused special charges such as would enlighten this court as to their bearing upon the case in the absence of a statement of facts.
The judgment is affirmed.
Affirmed. *Page 352